Citation Nr: 0926818	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial, compensable disability rating for 
the Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 until June 
1956. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008 and was remanded for 
additional development.  This matter came before the Board on 
appeal from a May 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Veteran appeared before the undersigned Veterans 
Law Judge at a Board hearing held at the RO in September 
2008.  In December 2008, the Board remanded this appeal for 
additional development.  The matter is now again before the 
Board for appellate review.

The May 2005 rating decision also included a denial of 
service connection for tinnitus.  In a September 2008 VA Form 
21-4138, the Veteran withdrew that claim.  As such, that 
claim is not currently before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is manifested by Level I hearing 
acuity in the right ear and Level VIII hearing acuity in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
bilateral hearing loss.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  The Veteran was provided two VA 
examinations, in May 2005 and March 2009, which provided 
adequate information for rating purposes.  The Court of 
Appeals for Veterans Claims (the Court) has held that VA's 
policy of conducting all audiometry testing of hearing loss 
claimants in a sound-controlled room is valid.  The Court 
found that there was no expert medical evidence demonstrating 
that an audiometry test conducted in a sound-controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results. Moreover, there was no evidence of the 
existence of any alternative testing method available. It was 
also found that an audiologist must provide a description of 
the functional effects caused by the hearing loss disability.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The audiologist who conducted the May 2005 audio examination 
elicited information on the functional effects caused by the 
bilateral hearing loss, though the March 2009 VA examiner did 
not.  However, the Court has held that even if an 
audiologist's description of the functional effects of his 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating on appeal any prejudice caused by 
a deficiency in an examination. Martinak, 21 Vet. App. at 
455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 
(1997) (stating that the appellant must allege "with 
specificity any prejudice" that results from an alleged 
procedural error); cf. Moore v. Nicholson, 21 Vet. App. 211, 
216-17 (2007) (concluding that the essential fairness of the 
adjudication was not affected by VA's failure to obtain 
service medical records). Neither the Veteran nor his 
representative has indicated that the Veteran has been 
prejudiced by such a deficiency. Furthermore, the Veteran has 
reported the functional effects of his hearing loss directly 
to VA.  He reported in his September 2008 hearing testimony 
that his problem with background noises, including while 
watching television or movies.  He also reported problems 
with background discrimination when socializing when there's 
more than one conversation going on.  The Board thus finds 
that the VA examinations in conjunction with the Veteran's 
reports to be adequate for rating purposes.  VA has 
associated with the claims folder the service medical records 
and reports of his post-service treatment.  

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Merits of the Claim
 
The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the noncompensable rating previously 
granted him, based on its effect on his ability to function 
in his daily activities, as indicated in his September 2008 
hearing testimony.  

Hearing impairment is rated by mechanical application of the 
rating criteria.  Under 38 C.F.R. § 4.85, Table VI (Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination) is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b). The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4. This average is used in all cases to determine 
the Roman numeral designation for hearing impairment. 38 
C.F.R. § 4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. 

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 
4.85(f).  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).  

A VA examination was provided in May 2005, in compliance with 
applicable VA regulations.  The examiner reported that he 
could not understand conversation in background noise.  The 
audiological evaluation found pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
25
55
60
39
LEFT
30
70
70
85
64

The Veteran's CNC speech recognition scores were 96 percent 
for the right ear and 65 percent for the left ear.  The right 
ear had an average decibel loss of 39 and the left ear had an 
average of 64.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level I hearing for the right ear and 
Level VI for the left ear.  After plotting the hearing loss 
findings on Table VII, the Veteran is found to warrant a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, applicable in 
this case.  Although the May 2005 VA examination did not 
demonstrate puretone thresholds at each of the four specified 
frequencies of 55 decibels or more, the left ear, but not the 
right ear, demonstrated  a puretone threshold at 1,000 Hertz 
of 30 decibels or less and that the threshold at 2,000 Hertz 
was 70 decibels or more.  Using Table VIA, the left ear 
hearing loss corresponds to Level V.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
still warrant a noncompensable rating evaluation. 

The record generally indicates that the Veteran had a private 
hearing test performed by Dr. N.A.S., in July 2008.  However, 
it is unclear whether N.A.S., Ph.D., is a state licensed 
audiologist.  Moreover, the March 2009 VA examiner noted that 
the private medical record had not been conducted according 
to VA protocol for audiological evaluations, namely, the 
speech discrimination testing was not done with the recorded 
Maryland CNC word lists and was not completed at multiple 
presentation levels.  As such, the findings of that 
examination may not be used for evaluation purposes.  
38 C.F.R. § 4.85(a).

Another VA examination was provided in March 2009, and 
included a review of the claims file.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
30
55
60
41
LEFT
30
75
75
85
66

The Veteran's CNC speech recognition scores were 96 percent 
for the right ear and 56 percent for the left ear.  The right 
ear had an average decibel loss of 41 and the left ear had an 
average of 66.  Under 38 C.F.R. § 4.85, using Table VI, these 
findings correspond to Level I hearing for the right ear and 
Level VIII for the left ear.  After plotting the hearing loss 
findings on Table VII, the Veteran is found to warrant a 
noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, applicable in 
this case.  Although the March 2009 VA examination did not 
demonstrate puretone thresholds at each of the four specified 
frequencies of 55 decibels or more, the left ear, but not the 
right ear, demonstrated  a puretone threshold at 1,000 Hertz 
of 30 decibels or less and that the threshold at 2,000 Hertz 
was 70 decibels or more.  Using Table VIA, the left ear 
hearing loss corresponds to Level V.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
still warrant a noncompensable rating evaluation. 

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization). If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration. There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's hearing loss.  Accordingly, the 
claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the Veteran's service-connected hearing loss, 
and the appeal must be denied. 


ORDER

Entitlement to an initial, compensable rating evaluation for 
bilateral hearing loss is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


